618DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
This instant application No. 16/618,979 has claims 1-12 pending.  

Oath/Declaration
The Applicant’s oath/declaration received on December 3, 2019 has been reviewed and is found to conform to the requirements prescribed in 37 C.F.R. 1.63.

Priority
Applicant did claim for domestic priority to PCT/CN2018/093161 filed on June 27, 2018 which is within 18 month requirement, with further foreign priority to CN201710503088.2 filed on June 27, 2017 which is within the 12 month requirement. 
The effective filing date of this application is June 27, 2017.

Information Disclosure Statement
As required by M.P.E.P. 609(C), the Applicant’s submission of the Information Disclosure Statement dated 3 December 2019, 3 November 2020, 9 April 2021, and 15 October 2021 are acknowledged by the Examiner and the cited references have been considered in the examination of the 

Title Suggestion
The title “VIRTUAL MACHINE MANAGEMENT” is too vague and does not represent the invention disclosed in this Instant Patent Application. Examiner recommends a more descriptive title – as cited below: 
“VIRTUAL MACHINE MANAGEMENT USING ONBOARDING OPERATIONS AND OPENSTACK CONTROL”.

Drawings
The drawings, as received on December 3, 2019, are acceptable for examination purposes.

Specification
 An objection has been made to Applicant specification due to a grammatical error. 
Please see disclosure at [Page 15, Item 7.] below, along with proposed amendment(s):
“7. When the OpenStack control module receives the creation request for the target hard disk sent by the onboarding operation module, and finds that this creation request includes an onboarding flag bit, the OpenStack control module can create according to a hard disk path of the target hard disk in the VMware virtualization platform a virtual machine only having a hard disk but no CPU or memory resource, 

[Page 20, Lines 1-8] below, along with proposed amendment(s): 
“In an optional example, the onboarding operation module 310 is further configured to receive a third onboarding operation instruction for a target network card of the target virtual machine, 
the OpenStack control module 320 is further configured to, according to a third onboarding request for the target network card of the target virtual machine sent by the onboarding operation module, generate a port identifier corresponding to the target network card, store in a network card list in the database table the port identifier and network card information of the target network card carried by the third onboarding request, and establish a correlation between a network card list entry corresponding to the target network card and a virtual machine list entry corresponding to the target virtual machine.”

Claim Objections  
Claims 1-11 are objected to for the following reasons: minor informalities and missing “and” for each limitation. Please see proposed amendments to fix the forms of claims below.
Claim 1 – 
“A virtual machine management method, characterized by being applicable to a cloud management platform, the method comprising: 
acquiring virtual machine information of each virtual machine in a virtualization platform;
receiving a first onboarding operation instruction for a target virtual machine in the virtualization platform; and 
configuring a network and a virtual network console (VNC) of the target virtual machine, and when configuration succeeds, storing, in an already-onboarded virtual machine list in a database table, virtual machine information of the target virtual machine.”  

Claim 2 – 
“The method according to claim 1, characterized in that the step of receiving a first onboarding operation instruction for a target virtual machine in the virtualization platform comprises: 
an onboarding operation module of the cloud management platform receiving a first onboarding operation instruction for the target virtual machine in the virtualization platform; and [[,]] 
the step of configuring a network and a virtual network console (VNC) of the target virtual machine, and when configuration succeeds, storing, in an already-onboarded virtual machine list in a database table, virtual machine information of the target virtual machine comprises: 
the onboarding operation module sending to an open protocol stack (OpenStack) control module of the cloud management platform a first onboarding request for the target virtual machine, wherein the first onboarding request carries the virtual machine information of the target virtual machine; and [[,]]
the OpenStack control module configuring the network and the VNC of the target virtual machine, and when configuration succeeds, storing, in the already-onboarded virtual machine list in the database table, the virtual machine information of the target virtual machine.”  
Claim 3 – 
“The method according to claim 2, characterized in that after the step of storing, in the already-onboarded virtual machine list in the database table, the virtual machine information of the target virtual machine, the method further comprises: 
the onboarding operation module receiving a second onboarding operation instruction for a target hard disk of the target virtual machine;[[,]] 
the onboarding operation module sending to the OpenStack control module a second onboarding request for the target hard disk of the target virtual machine, wherein the second onboarding request comprises a hard disk path of the target hard disk in the virtualization platform; and [[,]] 
the OpenStack control module 1) storing, in a hard disk list in the database table, the hard disk path of the target hard disk in the virtualization platform[[,]] 2) and establishing a correlation between a hard disk list entry corresponding to the target hard disk and an already-onboarded virtual machine list entry corresponding to the target virtual machine.”  
Claim 4 – 
“The method according to claim 2, characterized in that after the step of storing, in the already-onboarded virtual machine list in the database table, the virtual machine information of the target virtual machine, the method further comprises: 
the onboarding operation module receiving a second onboarding operation instruction for a target hard disk of the target virtual machine;[[,]] 
the onboarding operation module sending to the OpenStack control module a second onboarding request for the target hard disk of the target virtual machine, wherein the second onboarding request comprises a hard disk path of the target hard disk in the virtualization platform; and [[,]] 
the OpenStack control module creating a virtual machine corresponding to the target hard disk, storing ,in a hard disk list in the database table, the hard disk path of the target hard disk in the virtualization platform, and establishing a correlation between a hard disk list entry corresponding to the target hard disk and an already-onboarded virtual machine list entry corresponding to the target virtual machine.”  
Claim 5 – 
“The method according to claim 2, characterized in that after the step of storing, in the already-onboarded virtual machine list in the database table, the virtual machine information of the target virtual machine, the method further comprises: 
the onboarding operation module receiving a third onboarding operation instruction for a target network card of the target virtual machine;[[,]]
the onboarding operation module sending to the OpenStack control module a third onboarding request for the target network card of the target virtual machine, wherein the third onboarding request comprises network card information of the target network card; and [[,]]  
the OpenStack control module generating a port identifier corresponding to the target network card, , in a network card list in the database table, the port identifier and the network card information of the target network card, and establishing a correlation between a network card list entry corresponding to the target network card and a virtual machine list entry corresponding to the target virtual machine.”  
Claim 6 – 
“The method according to claim 2, characterized in that after the step of storing, in the already-onboarded virtual machine list in the database table, the virtual machine information of the target virtual machine, the method further comprises: 
the onboarding operation module receiving a canceling onboarding operation instruction for the target virtual machine;[[,]] 
the onboarding operation module sending to the OpenStack control module a canceling onboarding request for the target virtual machine; and [[,]] 
the OpenStack control module deleting the virtual machine information of the target virtual machine from the already-onboarded virtual machine list in the database table.”  
Claim 7 – 
“A virtual machine management apparatus, applicable to a cloud management platform, characterized in that the apparatus comprises an onboarding operation module and an OpenStack control module, 
wherein the onboarding operation module is configured to acquire virtual machine information of each virtual machine in a virtualization platform;[[,]] 
the onboarding operation module is further configured to receive a first onboarding operation instruction for a target virtual machine in the virtualization platform;[[,]] and 
the OpenStack control module is configured to configure a network and a VNC of the target virtual machine, and when configuration succeeds, store, in an already-onboarded virtual machine list in a database table, the virtual machine information of the target virtual machine.”  
Claim 8 – 
“The apparatus according to claim 7, characterized in that 
the onboarding operation module is further configured to receive a second onboarding operation instruction for a target hard disk of the target virtual machine;[[,]] 
the onboarding operation module is further configured to send to the OpenStack control module a second onboarding request for the target hard disk of the target virtual machine, wherein the second onboarding request comprises a hard disk path of the target hard disk in the virtualization platform; and [[,]] 
the OpenStack control module is further configured to store, in a hard disk list in the database table, the hard disk path of the target hard disk in the virtualization platform, and establish a correlation between a hard disk list entry corresponding to the target hard disk and an already-onboarded virtual machine list entry corresponding to the target virtual machine.”  
Claim 9 – 
“The apparatus according to claim 7, characterized in that 
the onboarding operation module is further configured to receive a second onboarding operation instruction for a target hard disk of the target virtual machine;[[,]] 
the onboarding operation module is further configured to send, to the OpenStack control module, a second onboarding request for the target hard disk of the target virtual machine, wherein the second onboarding request comprises a hard disk path of the target hard disk in the virtualization platform; and [[,]] 
the OpenStack control module is further configured to create a virtual machine corresponding to the target hard disk, store, in a hard disk list in the database table, the hard disk path of the target hard disk in the virtualization platform, and establish a correlation between a hard disk list entry corresponding to the target hard disk and an already-onboarded virtual machine list entry corresponding to the target virtual machine.” 
Claim 10 – 
“The apparatus according to claim 7, characterized in that 
the onboarding operation module is further configured to receive a third onboarding operation instruction for a target network card of the target virtual machine;[[,]] 
the onboarding operation module is further configured to send to the OpenStack control module a third onboarding request for the target network card of the target virtual machine, wherein the third onboarding request comprises network card information of the target network card; and [[,]] 
the OpenStack control module is further configured to generate a port identifier corresponding to the target network card, store, in a network card list in the database table, the port identifier and the network card information of the target network card, and establish a correlation between a network card list entry corresponding to the target network card and a virtual machine list entry corresponding to the target virtual machine.”  
Claim 11 – 
“The apparatus according to claim 7, characterized in that 
the onboarding operation module is further configured to receive a canceling onboarding operation instruction for the target virtual machine;[[,]]
the onboarding operation module is further configured to send to the OpenStack control module a canceling onboarding request for the target virtual machine; and [[,]] 
the OpenStack control module is further configured to delete the virtual machine information of the target virtual machine from the already-onboarded virtual machine list in the database table.”

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language 
“A virtual machine management apparatus, applicable to a cloud management platform, characterized in that the apparatus comprises an onboarding operation module and an OpenStack control module, 
wherein the onboarding operation module is configured to acquire virtual machine information of each virtual machine in a virtualization platform, 
the onboarding operation module is further configured to receive a first onboarding operation instruction for a target virtual machine in the virtualization platform, and 
the OpenStack control module is configured to configure a network and a VNC of the target virtual machine, and when configuration succeeds, store in an already-onboarded virtual machine list in a database table the virtual machine information of the target virtual machine.” – in claim 7.
Pertaining to the three-prong test: 
(1)	Claim language recites an “onboarding operation module” and an “OpenStack control module”, both elements being used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function: 
“	wherein the onboarding operation module is configured to acquire virtual machine information of each virtual machine in a virtualization platform, 
the onboarding operation module is further configured to receive a first onboarding operation instruction for a target virtual machine in the virtualization platform, … 
the OpenStack control module is configured to configure a network and a VNC of the target virtual machine …”


“	… wherein the onboarding operation module is configured to acquire virtual machine information of each virtual machine in a virtualization platform … 
the OpenStack control module is configured to configure a network and a VNC of the target virtual machine …”
(3)	With respect to “the onboarding operation module” and “the OpenStack control module”, the claim language lacks sufficient structure. Further elements of limitations associated with “the onboarding operation module” include each virtual machine, a virtualization platform, an onboarding operation, and a target virtual machine – all of these elements lack sufficient structure. Further elements of limitations associated with “the OpenStack control module” include a network, a VNC, a configuration, an already-onboarded virtual machine list, a database table, the virtual machine information, and the target virtual machine – all of these elements lack sufficient structure. Therefore, both the “onboarding operation module” and the “OpenStack control module” are not modified by sufficient structure.
	In conclusion, claim 7 invokes interpretation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 7 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
Claim limitations “the onboarding operation module” and “the OpenStack control module” have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use a generic placeholders “the onboarding operation module” and “the OpenStack control module” coupled with multiple functional verbs without reciting the sufficient structure that achieves the function.  
the onboarding operation module” and “the OpenStack control module” could be interpreted as software-based components. Therefore, “the onboarding operation module” and “the OpenStack control module” are not modified by sufficient structure.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 7 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the features correspond to disclosure in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation – see [Pages 12-18] of Applicant’s specification.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  
(1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or 
(2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim 8-11 further invoke interpretation 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. 

 the generic placeholder with nonce term (in boldface, followed by double underline) 
the functional language (in solid underline)
and lack of recitation for sufficient structure without preceding structural modifier
Claim 8 – 
“(Original) The apparatus according to claim 7, characterized in that 
the onboarding operation module is further configured to receive a second onboarding operation instruction for a target hard disk of the target virtual machine, the onboarding operation module is further configured to send to the OpenStack control module a second onboarding request for the target hard disk of the target virtual machine, wherein the second onboarding request comprises a hard disk path of the target hard disk in the virtualization platform, 
the OpenStack control module is further configured to store in a hard disk list in the database table the hard disk path of the target hard disk in the virtualization platform, and establish a correlation between a hard disk list entry corresponding to the target hard disk and an already-onboarded virtual machine list entry corresponding to the target virtual machine.”
Notes about lack of recited sufficient structure and placeholders without preceding structural modifier:
Claimed elements of a second onboarding instruction, a second onboarding request, a target hard disk, and the target virtual machine represent elements fail to denote sufficient structure and lack tangible properties that would lend them to be interpreted as sufficient structure.
The placeholders “the onboarding operation module” and “the OpenStack control module” are not preceded by structural modifiers.
Claim 9 – 
“The apparatus according to claim 7, characterized in that 
the onboarding operation module is further configured to receive a second onboarding operation instruction for a target hard disk of the target virtual machine, 
the onboarding operation module is further configured to send to the OpenStack control module a second onboarding request for the target hard disk of the target virtual machine, wherein the second onboarding request comprises a hard disk path of the target hard disk in the virtualization platform, the OpenStack control module is further configured to create a virtual machine corresponding to the target hard disk, store in a hard disk list in the database table the hard disk path of the target hard disk in the virtualization platform, and establish a correlation between a hard disk list entry corresponding to the target hard disk and an already-onboarded virtual machine list entry corresponding to the target virtual machine.”
Notes about lack of recitation for sufficient structure without preceding structural modifier:
Claimed elements of a second onboarding instruction, a target hard disk, a second onboarding request, and a virtual machine, a hard disk list, and a correlation between a hard disk list entry and an already-onboarded virtual machine list entry fail to denote sufficient structure and lack tangible properties that would lend them to be interpreted as sufficient structure.
The placeholders “the onboarding operation module” and “the OpenStack control module” are not preceded by structural modifiers.
Claim 10 – 
“(Original) The apparatus according to claim 7, characterized in that the onboarding operation module is further configured to receive a third onboarding operation instruction for a target network card of the target virtual machine, the onboarding operation module is further configured to send to the OpenStack control module a third onboarding request for the target network card of the target virtual machine, wherein the third onboarding request comprises network card information of the target network card, the OpenStack control module is further configured to generate a port identifier corresponding to the target network card, store in a network card list in the database table the port identifier and the network card information of the target network card, and establish a correlation between a network card list entry corresponding to the target network card and a virtual machine list entry corresponding to the target virtual machine.”
Notes about lack of recitation for sufficient structure without preceding structural modifier:
Claimed elements of a third onboarding instruction, a target network card, a third onboarding request, and the target virtual machine, network card information, a port identifier, and a correlation between a network card list entry corresponding to the target network card and a virtual machine list entry corresponding to the target virtual machine fail to denote sufficient structure and lack tangible properties that would lend them to be interpreted as sufficient structure. 
The placeholders “the onboarding operation module” and “the OpenStack control module” are not preceded by structural modifiers.
Claim 11 – 
“(Original) The apparatus according to claim 7, characterized in that 
the onboarding operation module is further configured to receive a canceling onboarding operation instruction for the target virtual machine, the onboarding operation module is further configured to send to the OpenStack control module a canceling onboarding request for the target virtual machine, 
the OpenStack control module is further configured to delete the virtual machine information of the target virtual machine from the already-onboarded virtual machine list in the database table.”
Notes about lack of recitation for sufficient structure without preceding structural modifier:
Claimed elements of a canceling onboarding instruction, a canceling onboarding request, the virtual machine information, the target virtual information, and the already-onboarded virtual 
The placeholders “the onboarding operation module” and “the OpenStack control module” are not preceded by structural modifiers.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 6-7, and 11-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nakano et al. (Pub. No. US2018/0048523 filed with PCT 371 date of August 2, 2017 with priority to WIPO PCT WO2016/125554 published on August 11, 2016; hereinafter Nakano).
Regarding claim 1, Nakano discloses the following: 
A virtual machine management method, characterized by being applicable to a cloud management platform, the method comprising: 
acquiring virtual machine information of each virtual machine in a virtualization platform; 
Pub. No. US2018/0048523: (Nakano discloses a step of acquiring virtual machine information, such as “version information” [Abstract; 0076; Claim 22 of Nakano] or path control information [0128] or VNF information [0128], of each virtual machine in a virtualization platform, e.g. “a virtualization apparatus creates a virtual appliance on a virtual machine for each dedicated appliance” [0003])
WIPO PCT WO2016/125554: (see Nakano [Abstract; see Page 1, Paragraph 3 from Top; see Page 3 [First Embodiment]; see Page 7, disclosure of <Physical server control unit> and FIG. 5B])
receiving a first onboarding operation instruction for a target virtual machine in the virtualization platform; 
Pub. No. US2018/0048523: (Nakano discloses a step of receiving a first onboarding operation instruction [0092, 0138], e.g. “An operation management apparatus 350 is connected to the operator terminal 210, and transmits a VNF activation or change instruction to the control apparatus 310” [0092], for a target virtual machine, e.g. “executes a VNF in a virtual machine (VM)” [0091], in the virtualization platform [0003])
WIPO PCT WO2016/125554: (see Nakano [see Page 1, Paragraph 3 from Top; Pages 4-5; Page 8 – see teachings of interface 611])
configuring a network and a virtual network console (VNC) of the target virtual machine, and when configuration succeeds, storing, in an already-onboarded virtual machine list in a database table, virtual machine information of the target virtual machine.
Pub. No. US2018/0048523: (Nakano discloses a step of configuring a network, e.g. “the setting unit 103 sets the instructed virtual network function 115 as the virtual network service 110” [0077; FIG. 1, Element 110], and a virtual network console (VNC) of the target virtual machine [0139], e.g. “The operator manager 612 registers an operator, and performs authentication processing of approving access by the operator from the operator terminal 210. The VNF manager 613 includes a management table 630 for managing VNFs, and manages the current VNF registration state based on VNF information from the operator terminal 210, VNF control information of VNF activation/change by the control apparatus 310, or the like” [0139], and when configuration succeeds, storing, in an already-onboarded virtual machine list in a database table in a VNF database [0148], virtual machine information, such as version information [0147] 
“	[0145] (Confirmation of Latest Version) 
[0146] FIG. 7A is a view showing the structures of the version data and VNF data according to this example embodiment. FIG. 7A shows the structure of the version data held in the version database 320 and that of the VNF data stored in the VNF database 330 when provision of one function is simply contracted for one VNF provider (third party). 
[0147] The version database 320 stores a latest version 702 in association with each VNF 701. Note that each VNF 701 may be function information (function A or function B in FIG. 7A) input by the operator or provider information (company X or company Y in FIG. 7A) input by a VNF provider. 
[0148] The VNF database 330 stores version information 706 and VNF data 707 in association with each VNF 705. Note that each VNF 705 may be function information (function A or function B in FIG. 7A) input by the operator or provider information (company X or company Y in FIG. 7A) input by a VNF provider. 	”
- see Paragraphs [0145-0148])
WIPO PCT WO2016/125554: (see Nakano [Page 3, Last Paragraph thru Page 4, First Paragraph; Page 7, see disclosures of 5C; Page 8, see disclosures of interface 611 and disclosures of FIG. 7A; FIG. 1, Element 110])
Regarding claim 2, Nakano discloses the following: 
characterized in that the step of receiving a first onboarding operation instruction for a target virtual machine in the virtualization platform comprises: 
an onboarding operation module of the cloud management platform receiving a first onboarding operation instruction for the target virtual machine in the virtualization platform, 
Pub. No. US2018/0048523: (Nakano discloses an onboarding operation module of the cloud management platform receiving a first onboarding operation instruction [0138] for the target 
WIPO PCT WO2016/125554: (see Nakano [see Page 1, Paragraph 3 from Top; Page 7, see disclosures of 5A and 5B; Page 8 – see teachings of interface 611])
the step of configuring a network and a virtual network console (VNC) of the target virtual machine,
Pub. No. US2018/0048523:  (see Nakano [0077, 0139; FIG. 1, Element 110]) 
WIPO PCT WO2016/125554: (see Nakano [Page 3, Last Paragraph thru Page 4, First Paragraph; Page 8 – see teachings of interface 612; FIG. 1, Element 110])
and when configuration succeeds, storing in an already-onboarded virtual machine list in a database table virtual machine information of the target virtual machine 
Pub. No. US2018/0048523: (see Nakano [0145-0148]) 
WIPO PCT WO2016/125554: (see Nakano [Page 7, see disclosures of 5C; Page 8, see disclosures of interface 611 and disclosures of FIG. 7A; FIG. 1, Element 110])
comprises: 
the onboarding operation module sending to an open protocol stack (OpenStack) control module of the cloud management platform a first onboarding request for the target virtual machine, wherein the first onboarding request carries the virtual machine information of the target virtual machine, 
Pub. No. US2018/0048523: (Nakano discloses that the onboarding operation module sending to an open protocol stack (OpenStack) control module of the cloud management platform [0122], e.g. “For example, Neutron or the like that controls a virtual network via a virtual hypervisor in OpenStack is used as the route manager NOVA Compute or the like that controls the operation of the virtual machine (VM) via the virtual hypervisor in OpenStack is used as the VNF manager 513” [0122], a first onboarding request for the target virtual machine, wherein the first onboarding request carries the virtual machine information, e.g. “to communicate the version information, and communicates with the VNF database 330 to communicate the VNF” of the target virtual machine or VM [0121]. 
For evidence of a protocol, the OpenStack implementation provides route control [0122])
WIPO PCT WO2016/125554: (see Nakano [Page 7, see teachings of FIG. 5A])
the OpenStack control module configuring the network and the VNC of the target virtual machine, and when configuration succeeds, storing, in the already-onboarded virtual machine list in the database table, the virtual machine information of the target virtual machine.
Pub. No. US2018/0048523: (Nakano discloses that the OpenStack control module configuring the network and the VNC of the target virtual machine, e.g. “If the operator performs route setting, this VNF activation or change instruction may also include networking information indicating the route of the VNF” [0115], and when configuration succeeds, storing, in the already-onboarded virtual machine list in the database table, the virtual machine information of the target virtual machine [0128-0129, 0145-0148])
WIPO PCT WO2016/125554: (see Nakano [Page 7, see disclosures of 5B and 5C; Page 8, see disclosures of interface 611 and disclosures of FIG. 7A; FIG. 1, Element 110])
Regarding claim 6, Nakano discloses the following: 
characterized in that after the step of storing in the already-onboarded virtual machine list in the database table the virtual machine information of the target virtual machine, (see Nakano [0121-0122])
the method further comprises: 
the onboarding operation module receiving a canceling onboarding operation instruction for the target virtual machine, 
Pub. No. US2018/0048523: (Nakano discloses the onboarding operation module receiving a canceling/deleting onboarding operation instruction for the target virtual machine or VM [0122])
WIPO PCT WO2016/125554: (see Nakano [Page 7, see teachings of FIG. 5A])
the onboarding operation module sending to the OpenStack control module a canceling onboarding request for the target virtual machine, 
Pub. No. US2018/0048523: (Nakano discloses the onboarding operation module sending to the OpenStack control module a canceling/deleting onboarding request for the target virtual machine [0122, 0261], e.g. “The orchestration apparatus 1520 also includes a virtual network service generator 1705 that generates a new virtual network service, and a virtual network service deletion unit 1706 that deletes an existing virtual network service” [0261])
WIPO PCT WO2016/125554: (see Nakano [Page 7, see teachings of FIG. 5A; See Page 14, see disclosures of FIG. 17])
the OpenStack control module deleting the virtual machine information of the target virtual machine from the already-onboarded virtual machine list in the database table.
Pub. No. US2018/0048523: (Nakano discloses the OpenStack control module deleting the virtual machine information of the target virtual machine [0122, 0160-0163] from the already-onboarded virtual machine list in the database table, e.g. “VNF data 787 is deleted or disabled. A VNF provider is notified of the end of the valid period, and a new VNF is registered” [0172])
WIPO PCT WO2016/125554: (see Nakano
Regarding claim 7, Nakano discloses the following: 
A virtual machine management apparatus, applicable to a cloud management platform, characterized in that the apparatus comprises an onboarding operation module and an OpenStack control module, 
Pub. No. US2018/0048523: (Nakano discloses an onboarding operation module as “functional arrangement of the controller 342 that controls the physical server” [0125] and an OpenStack control module [0122])
WIPO PCT WO2016/125554: (see Nakano [see Page 7, see disclosures of FIG. 5A and FIG. 5B])
wherein the onboarding operation module is configured to acquire virtual machine information of each virtual machine in a virtualization platform, 
Pub. No. US2018/0048523: (Nakano discloses that the onboarding operation module is configured to acquire virtual machine information, such as “version information” [0076; Claim 22 of Nakano] or path control information [0128] or VNF information [0128], of each virtual machine in a virtualization platform, e.g. “a virtualization apparatus creates a virtual appliance on a virtual machine for each dedicated appliance” [0003])
(see Nakano [Abstract; see Page 1, Paragraph 3 from Top; see Page 3 [First Embodiment]; see Page 7, disclosure of <Physical server control unit> and FIG. 5B])the onboarding operation module is further configured to receive a first onboarding operation instruction for a target virtual machine in the virtualization platform, and 
Pub. No. US2018/0048523: (Nakano discloses that the onboarding operation module is further configured to receive a first onboarding operation instruction [0092, 0138], e.g. “An operation management apparatus 350 is connected to the operator terminal 210, and transmits a VNF activation or change instruction to the control apparatus 310” [0092], for a target virtual machine, e.g. “executes a VNF in a virtual machine (VM)” [0091], in the virtualization platform [0003])
WIPO PCT WO2016/125554: (see Nakano [see Page 1, Paragraph 3 from Top; Pages 4-5; Page 8 – see teachings of interface 611])
the OpenStack control module is configured to configure a network and a VNC of the target virtual machine, and when configuration succeeds, store in an already-onboarded virtual machine list in a database table the virtual machine information of the target virtual machine.
Pub. No. US2018/0048523: (Nakano discloses that the OpenStack control module is configured to configure a network, e.g. “the setting unit 103 sets the instructed virtual network function 115 as the virtual network service 110” [0077; FIG. 1, Element 110], and a virtual network console (VNC) of the target virtual machine [0139], e.g. “The operator manager 612 registers an operator, and performs authentication processing of approving access by the operator from the operator terminal 210. The VNF manager 613 includes a management table 630 for managing VNFs, and manages the current VNF registration state based on VNF information from the operator terminal 210, VNF control information of VNF activation/change by the control apparatus 310, or the like” [0139], and when configuration succeeds, storing, in an already-onboarded virtual machine list in a database table in a VNF database [0148], virtual machine information, such as version information [0147] or path control information [0128-0129] or VNF control information [0128-0129], of the target virtual machine [0145-0148] – see relevant citations below: 
“	[0145] (Confirmation of Latest Version) 
[0146] FIG. 7A is a view showing the structures of the version data and VNF data according to this example embodiment. FIG. 7A shows the structure of the version data held in the version database 320 and that of the VNF data stored in the VNF database 330 when provision of one function is simply contracted for one VNF provider (third party). 
[0147] The version database 320 stores a latest version 702 in association with each VNF 701. Note that each VNF 701 may be function information (function A or function B in 
[0148] The VNF database 330 stores version information 706 and VNF data 707 in association with each VNF 705. Note that each VNF 705 may be function information (function A or function B in FIG. 7A) input by the operator or provider information (company X or company Y in FIG. 7A) input by a VNF provider. 	”
- see Paragraphs [0145-0148])
WIPO PCT WO2016/125554: (see Nakano [Page 3, Last Paragraph thru Page 4, First Paragraph; Page 7, see disclosures of 5C; Page 8, see disclosures of interface 611 and disclosures of FIG. 7A; FIG. 1, Element 110])
Regarding claim 11, Nakano discloses the following: 
characterized in that the onboarding operation module is further configured to receive a canceling onboarding operation instruction for the target virtual machine, 
Pub. No. US2018/0048523: (Nakano discloses that the onboarding operation module is further configured to receive a canceling/deleting onboarding operation instruction for the target virtual machine or VM [0122])
WIPO PCT WO2016/125554: (see Nakano [Page 7, see teachings of FIG. 5A])
the onboarding operation module is further configured to send to the OpenStack control module a canceling onboarding request for the target virtual machine, 
Pub. No. US2018/0048523: (Nakano discloses that the onboarding operation module is further configured to send to the OpenStack control module a canceling/deleting onboarding request for the target virtual machine [0122, 0261], e.g. “The orchestration apparatus 1520 also includes a virtual network service generator 1705 that generates a new virtual network service, and a virtual network service deletion unit 1706 that deletes an existing virtual network service” [0261])
WIPO PCT WO2016/125554: (see Nakano [Page 7, see teachings of FIG. 5A; See Page 14, see disclosures of FIG. 17])
the OpenStack control module is further configured to delete the virtual machine information of the target virtual machine from the already-onboarded virtual machine list in the database table.
Pub. No. US2018/0048523: (Nakano discloses that the OpenStack control module is further configured to delete the virtual machine information of the target virtual machine [0122, 0160-0163] from the already-onboarded virtual machine list in the database table, e.g. “VNF data 787 is deleted or disabled. A VNF provider is notified of the end of the valid period, and a new VNF is registered” [0172])
WIPO PCT WO2016/125554: (see Nakano [Page 7, see teachings of FIG. 5A; Pages 8-9, see teachings of FIGS. 7D and 7E])
Regarding claim 12, Nakano disclose the following: 
A machine readable storage medium, characterized in that machine-executable instructions are stored in the machine readable storage medium, and the machine-executable instructions, when being called or executed by one or more processors, realize the method of any one of claims 1-6.
Pub. No. US2018/0048523: (Nakano discloses a machine readable storage medium, characterized in that machine-executable instructions are stored in the machine readable storage medium, and the machine-executable instructions, when being called or executed by one or more processors, realize the method of any one of claims 1-2 and 6 [0286])
WIPO PCT WO2016/125554: (see Nakano [Page 16])

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences 

Claim(s) 3-4 and 8-9 rejected under 35 U.S.C. 103 as being unpatentable over Nakano et al. (Pub. No. US2018/0048523 filed on August 2, 2017 with priority to WIPO PCT WO2016/125554 published on August 11, 2016; hereinafter Nakano) in view of Cui et al. (Pub. No. US2016/0202916; hereinafter Cui).
Regarding claim 3, Nakano does not disclose the following: 
(1) characterized in that after the step of storing in the already-onboarded virtual machine list in the database table the virtual machine information of the target virtual machine, 
the method further comprises: 
(2) the onboarding operation module receiving a second onboarding operation instruction for a target hard disk of the target virtual machine, 
(3) the onboarding operation module sending to the OpenStack control module a second onboarding request for the target hard disk of the target virtual machine, wherein the second onboarding request comprises a hard disk path of the target hard disk in the virtualization platform, 
(4) the OpenStack control module storing in a hard disk list in the database table the hard disk path of the target hard disk in the virtualization platform, and establishing a correlation between a hard disk list entry corresponding to the target hard disk and an already-onboarded virtual machine list entry corresponding to the target virtual machine.
Nonetheless, this feature would have been made obvious, as evidenced by Cui.
(1) (Cui discloses an execution state characterized in that after the step of storing in the already-onboarded virtual machine list in the database table the virtual machine information or snapshot [0054] of the target virtual machine [0046], e.g. “The cloned image is accessible by having the VM access the 
(2) (Cui discloses the onboarding operation module receiving a second onboarding operation instruction [0037] for a target hard disk, e.g. one of the “Hard Disk Drives (henceforth "HDDs" or "spindle drives")” [0035], of the target virtual machine [0037], e.g. “For I/O requests 250b from a user VM 202b that resides on the same server node 200b, the process to handle the I/O requests 250b is straightforward” [0037])
(3) (Cui discloses the onboarding operation module sending to the OpenStack control module of “Glance” [0040, 0050] a second onboarding request for the target hard disk of the target virtual machine, e.g. “clone 108c of the image is created and mounted as an iSCSI target 221 that is managed by the service VM 220 like any other storage object (such as physical storage 106)” [0042], wherein the second onboarding request comprises a hard disk path, e.g. “appropriate access path for the first namespace to the object” [0051], of the target hard disk in the virtualization platform/system [0049, 0053] – see virtualization system [0049] and virtualization object [0053])
(4) (Cui discloses the OpenStack control module of “Glance” [0040, 0050] storing in a hard disk list in the database table the hard disk path of the target hard disk in the virtualization platform [0052-0058], and establishing a correlation/connection [0046] between a hard disk list entry corresponding to the target hard disk [0046, 0051-0055] and an already-onboarded virtual machine list entry/metadata [0076-0079] corresponding to the target virtual machine [0046], e.g. “the VM is connected to the cloned virtualization object. This can be performed, for example, to allow the VM to start up using the cloned image file” [0046])
Nakano and Cui pertain to OpenStack environments with virtual machine instances. Pursuant to the endeavor of Applicant’s claimed features, the hard disk path disclosed by Cui can be combined to the prior art elements disclosed by Nakano, in order to render Applicant claimed feature obvious using citations of each prior art. 
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Nakano with the teachings of Cui. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Rationale A. Combining prior art elements according to known methods to yield predictable results.
The predictable results would have been as follows: “The cloned image is accessible by having the VM access the iSCSI target via iSCSI calls to the target” [0046 – Cui].
Regarding claim 4, Nakano in view of Cui disclose the following: 
characterized in that after the step of storing in the already-onboarded virtual machine list in the database table the virtual machine information of the target virtual machine, 
the method further comprises: 
(Cui discloses an execution state characterized in that after the step of storing in the already-onboarded virtual machine list in the database table the virtual machine information or snapshot [0054] of the target virtual machine [0046], e.g. “The cloned image is accessible by having the VM access the iSCSI target via iSCSI calls to the target” [0046], further steps are performed [0054, 0063-0068], e.g. “The original virtualization object 502 is created in the context of a first namespace associated with the image repository 104. A clone of the original object was created as a snapshot 208 in the context of a second namespace associated with host 110” [0054]) 
the onboarding operation module receiving a second onboarding operation instruction for a target hard disk of the target virtual machine, 
Cui discloses the onboarding operation module receiving a second onboarding operation instruction [0037] for a target hard disk, e.g. one of the “Hard Disk Drives (henceforth "HDDs" or "spindle drives")” [0035], of the target virtual machine [0037], e.g. “For I/O requests 250b from a user VM 202b that resides on the same server node 200b, the process to handle the I/O requests 250b is straightforward” [0037])
the onboarding operation module sending to the OpenStack control module a second onboarding request for the target hard disk of the target virtual machine, wherein the second onboarding request comprises a hard disk path of the target hard disk in the virtualization platform, 
(Cui discloses the onboarding operation module sending to the OpenStack control module of “Glance” [0040, 0050] a second onboarding request for the target hard disk of the target virtual machine, e.g. “clone 108c of the image is created and mounted as an iSCSI target 221 that is managed by the service VM 220 like any other storage object (such as physical storage 106)” [0042], wherein the second onboarding request comprises a hard disk path, e.g. “appropriate access path for the first namespace to the object” [0051], of the target hard disk in the virtualization platform/system [0049, 0053] – see virtualization system [0049] and virtualization object [0053])
the OpenStack control module creating a virtual machine corresponding to the target hard disk, storing in a hard disk list in the database table the hard disk path of the target hard disk in the virtualization platform, and establishing a correlation between a hard disk list entry corresponding to the target hard disk and an already-onboarded virtual machine list entry corresponding to the target virtual machine.
(Cui discloses the OpenStack control module creating a virtual machine corresponding to the target hard disk [0007, 0042, 0078], e.g. “At this point, the converted file is now accessible, in 
The prior art elements of Nakano and Cui pertain to OpenStack environments with virtual machine instances. Pursuant to the endeavor of Applicant’s claimed features, the hard disk path disclosed by Cui can be combined to the prior art elements disclosed by Nakano, in order to render Applicant claimed feature obvious using citations of each prior art. 
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Nakano with the teachings of Cui. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Rationale A. Combining prior art elements according to known methods to yield predictable results.
The predictable result would have been as follows: “the converted file is now accessible, in the appropriate namespace” [0078 – Cui].
Regarding claim 8, Nakano in view of Cui does not disclose the following: 
characterized in that the onboarding operation module is further configured to receive a second onboarding operation instruction for a target hard disk of the target virtual machine, 
(Cui discloses that the onboarding operation module is further configured to receive a second onboarding operation instruction [0037] for a target hard disk, e.g. one of the “Hard Disk Drives (henceforth "HDDs" or "spindle drives")” [0035], of the target virtual machine [0037], e.g. “For I/O 
the onboarding operation module is further configured to send to the OpenStack control module a second onboarding request for the target hard disk of the target virtual machine, wherein the second onboarding request comprises a hard disk path of the target hard disk in the virtualization platform, 
(Cui discloses that the onboarding operation module is further configured to send to the OpenStack control module of “Glance” [0040, 0050] a second onboarding request for the target hard disk of the target virtual machine, e.g. “clone 108c of the image is created and mounted as an iSCSI target 221 that is managed by the service VM 220 like any other storage object (such as physical storage 106)” [0042], wherein the second onboarding request comprises a hard disk path, e.g. “appropriate access path for the first namespace to the object” [0051], of the target hard disk in the virtualization platform/system [0049, 0053] – see virtualization system [0049] and virtualization object [0053])
the OpenStack control module is further configured to store in a hard disk list in the database table the hard disk path of the target hard disk in the virtualization platform, and establish a correlation between a hard disk list entry corresponding to the target hard disk and an already-onboarded virtual machine list entry corresponding to the target virtual machine.
(Cui discloses that the OpenStack control module of “Glance” [0040, 0050] is further configured to store in a hard disk list in the database table the hard disk path of the target hard disk in the virtualization platform [0052-0058], and establishing a correlation/connection [0046] between a hard disk list entry corresponding to the target hard disk [0046, 0051-0055] and an already-onboarded virtual machine list entry/metadata [0076-0079] corresponding to the target virtual machine [0046], e.g. “the VM is connected to the cloned virtualization object. This can be performed, for example, to allow the VM to start up using the cloned image file. The cloned image is accessible by having the VM access the iSCSI target via iSCSI calls to the target” [0046])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Nakano with the teachings of Cui. 
The prima facie case of obviousness would have been the same as that of claim 3.
Regarding claim 9, Nakano in view of Cui disclose the following: 
characterized in that the onboarding operation module is further configured to receive a second onboarding operation instruction for a target hard disk of the target virtual machine, 
(Cui discloses that the onboarding operation module is further configured to receive a second onboarding operation instruction [0037] for a target hard disk, e.g. one of the “Hard Disk Drives (henceforth "HDDs" or "spindle drives")” [0035], of the target virtual machine [0037], e.g. “For I/O requests 250b from a user VM 202b that resides on the same server node 200b, the process to handle the I/O requests 250b is straightforward” [0037])
the onboarding operation module is further configured to send to the OpenStack control module a second onboarding request for the target hard disk of the target virtual machine, wherein the second onboarding request comprises a hard disk path of the target hard disk in the virtualization platform, 
(Cui discloses that the onboarding operation module is further configured to send to the OpenStack control module of “Glance” [0040, 0050] a second onboarding request for the target hard disk of the target virtual machine, e.g. “clone 108c of the image is created and mounted as an iSCSI target 221 that is managed by the service VM 220 like any other storage object (such as physical storage 106)” [0042], wherein the second onboarding request comprises a hard disk path, e.g. “appropriate access path for the first namespace to the object” [0051], of the target hard disk in the virtualization platform/system [0049, 0053] – see virtualization system [0049] and virtualization object [0053])
the OpenStack control module is further configured to create a virtual machine corresponding to the target hard disk, store in a hard disk list in the database table the hard disk path of the target hard disk in the virtualization platform, and establish a correlation between a hard disk list entry corresponding to the target hard disk and an already-onboarded virtual machine list entry corresponding to the target virtual machine.
(Cui discloses that the OpenStack control module is further configured to create a virtual machine corresponding to the target hard disk [0007, 0042, 0078], e.g. “At this point, the converted file is now accessible, in the appropriate namespace, to be used to start up a new VM” [0078], storing in a hard disk list in the database table the hard disk path of the target hard disk in the virtualization platform [0052-0058], and establishing a correlation between a hard disk list entry corresponding to the target hard disk and an already-onboarded virtual machine list entry [0076-0079] corresponding to the target virtual machine [0046], e.g. “the VM is connected to the cloned virtualization object. This can be performed, for example, to allow the VM to start up using the cloned image file. The cloned image is accessible by having the VM access the iSCSI target via iSCSI calls to the target” [0046])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Nakano with the teachings of Cui. 
The prima facie case of obviousness would have been the same as that of claim 4.
Claim(s) 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Nakano in view of Carapinha et al. (NPL titled “T-NOVA | Deliverable D3.1: Orchestrator Interfaces”; hereinafter Carapinha).
Regarding claim 5, Nakano does not disclose the following: 
(1) characterized in that after the step of storing in the already-onboarded virtual machine list in the database table the virtual machine information of the target virtual machine, 
the method further comprises: 
(2) the onboarding operation module receiving a third onboarding operation instruction for a target network card of the target virtual machine, 
(3) the onboarding operation module sending to the OpenStack control module a third onboarding request for the target network card of the target virtual machine, wherein the third onboarding request comprises network card information of the target network card, 
(4) the OpenStack control module generating a port identifier corresponding to the target network card, and storing in a network card list in the database table the port identifier and the network card information of the target network card, and establishing a correlation between a network card list entry corresponding to the target network card and a virtual machine list entry corresponding to the target virtual machine.
Nonetheless, this feature would have been made obvious, as evidenced by Carapinha.
(1) (Carapinha discloses an execution state characterized therein after the step of storing in the already-onboarded virtual machine list in the database table the virtual machine information of the target virtual machine – see entire paragraphs of [Section 2.1. Interactions with the NF Store])
(2) (Carapinha discloses the onboarding operation module receiving a third onboarding operation instruction - see [Section 2.1.1 Virtual Network Functions] – for a target network card of the target virtual machine – see specific location of document at [Annex C VNF DESCRIPTOR, Page 63, cited "network_interface_card_capabilities"])
(3) (Carapinha discloses the onboarding operation module sending to the OpenStack control module a third onboarding request for the target network card of the target virtual machine, e.g. “Registering it with the Orchestrator does this validation, mostly by parsing and
validating the VNF Descriptor (for an example of a VNF Descriptor please see Annex
C)” [Section 2.1.1 Virtual Network Functions], wherein the third onboarding request comprises network card information of the target network card – see [Annex C VNF DESCRIPTOR, Page 63, cited "network_interface_card_capabilities"])
(4) (Carapinha discloses the OpenStack control module generating a port identifier corresponding to the target network card [Page 19, Template Parameterisation; Section 3.4, Paragraph 2; Page 46] – see cited "port": "4060" [Page 46], and storing in a network card list in the database table, e.g. “It then notifies the NF Store, which must then mark the VNF as “available” (or “unavailable” otherwise). Only then a Service Provider can purchase it with certain guarantees and use that VNF in the composition of new Network Services” [Section 2.1.1 Virtual Network Functions], the port identifier via a POST METHOD [Bottom of Page 45 to Top of Page 46] and the network card information of the target network card [Annex C VNF DESCRIPTOR, Page 63, cited "network_interface_card_capabilities"], and establishing a correlation between a network card list entry corresponding to the target network card and a virtual machine list entry corresponding to the target virtual machine [Annex C VNF DESCRIPTOR, Page 63, cited "network_interface_card_capabilities"])
Evidence provided by Carapinha pertain to Openstack environments and details of virtual network functions (VNFs) which are composed of virtual machines (VMs). The system of Carapinha discloses onboarding functionality, information of port identifiers, and network interface cards which can be applied to the vi and/or VMs of Nakano. 
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been thus obvious to modify Nakano with the teachings of Carapinha. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Rationale E.  “Obvious to try” – choosing from a finite number of predictable solutions.
As such, it would have been obvious to a person of ordinary skill in the art to try using the VNF descriptors of Carapinha to execute VMs and also store/update information about the VMs, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp.  In turn, because the information of port identifiers and network interface cards are properties predicted by 
“The VNF lifecycle within the Orchestrator may have several (and, ideally, configurable) options, of which the following have been chosen in the first implementation.
An update of a VNF that has already been registered in the Orchestrator generates a new version of that VNF (within the Orchestrator). This is to cover the possibility of having a VNF update while instances of the previous version of that same VNF are part of Network Services that are still running. Clean up processes must be designed and implemented, in order to keep the VNF Catalogue free of old and unused versions of VNFs.
Deleting a VNF will delete all versions of that VNF. It remains to be decided if deleting a VNF with instances still running will fail (the simplest version), mark that VNF as deleted (thus not allowing new NS instances to be launched with it) or immediately shutting down all NSs using instances of that VNF and actually deleting it.
The interface is bidirectional, in the sense that the” [Page 11, Section 2.1.1 – Carapinha].  
Regarding claim 10, Nakano in view of Carapinha disclose the following: 
characterized in that the onboarding operation module is further configured to receive a third onboarding operation instruction for a target network card of the target virtual machine, 
(Carapinha discloses that the onboarding operation module is further configured to receive a third onboarding operation instruction - see [Section 2.1.1 Virtual Network Functions] – for a target network card of the target virtual machine – see specific location of document at [Annex C VNF DESCRIPTOR, Page 63, cited "network_interface_card_capabilities"])
the onboarding operation module is further configured to send to the OpenStack control module a third onboarding request for the target network card of the target virtual machine, wherein the third onboarding request comprises network card information of the target network card, 
Carapinha discloses that the onboarding operation module is further configured to send to the OpenStack control module a third onboarding request for the target network card of the target virtual machine, e.g. “Registering it with the Orchestrator does this validation, mostly by parsing and validating the VNF Descriptor (for an example of a VNF Descriptor please see Annex C)” [Section 2.1.1 Virtual Network Functions], wherein the third onboarding request comprises network card information of the target network card – see [Annex C VNF DESCRIPTOR, Page 63, cited "network_interface_card_capabilities"])
the OpenStack control module is further configured to generate a port identifier corresponding to the target network card, store in a network card list in the database table the port identifier and the network card information of the target network card, and establish a correlation between a network card list entry corresponding to the target network card and a virtual machine list entry corresponding to the target virtual machine.
(Carapinha discloses the OpenStack control module is further configured to generate a port identifier corresponding to the target network card [Page 19, Template Parameterisation; Section 3.4, Paragraph 2; Page 46] – see cited "port": "4060" [Page 46], and storing in a network card list in the database table, e.g. “It then notifies the NF Store, which must then mark the VNF as “available” (or “unavailable” otherwise). Only then a Service Provider can purchase it with certain guarantees and use that VNF in the composition of new Network Services” [Section 2.1.1 Virtual Network Functions], the port identifier via a POST METHOD [Bottom of Page 45 to Top of Page 46] and the network card information of the target network card [Annex C VNF DESCRIPTOR, Page 63, cited "network_interface_card_capabilities"], and establishing a correlation between a network card list entry corresponding to the target network card and a virtual machine list entry corresponding to the target virtual machine [Annex C VNF DESCRIPTOR, Page 63, cited "network_interface_card_capabilities"])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Nakano with the teachings of Carapinha. 
The prima facie case of obviousness would have been the same as that of claim 5.

Conclusion  
The prior arts used for this office action were the most substantial for this rejection. 

Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Gilles Kepnang whose telephone number is (571) 270-7417. Business hours for Examiner are Monday – Friday (8:00 AM – 5:00 PM).
If attempts to reach the Examiner by telephone are unsuccessful, please contact Lewis Bullock (571) 272-3759. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 



/GILLES R KEPNANG/Examiner, Art Unit 2199                                                                                                                                                                                                        October 21, 2021

/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199